DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.

Claim Objections

Claim 21 is objected to because of the following informalities:  claim 21 recites “A vehicle monitoring system comprising:...a circuit...wherein the circuit performs:...calculating the volume of the load based on a ratio at which the partial image occupies a screen”; however, it is unclear if the “screen” is an element of the vehicle monitoring system. And if the “screen” is an element of the vehicle monitoring system, it is further unclear where it is positioned/located in the system. Also, it is unclear the type of screen. Furthermore, the specification describes two display devices 14, 25 which the “screen” could be an element of. Display device 14 is included in a vehicle and display device 25 is included in a server. They are used to display alarms ([0028] and [0120]-[0123] of the as-filed specification), position and orientation of vehicle 1 ([0030]-[0031]), total work ([0117]), and positions of collection sites ([0127]). Neither display device is taught to perform “calculating the volume of the load based on a ratio at which the partial image occupies a screen.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites “...deciding a state of the load based on a movement and the volume of the load...”. The disclosure is silent in regards to the “deciding a state of the load”. According to the abstract and [0114] of the as-filed specification, the movement distance of a vehicle and the volume of the load are used to calculate a work of the vehicle. Therefore, this claim fails to comply with the written description requirement. Claims 2-20 and 23-24 are rejected the same because they depend upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the circuit performs: obtaining a movement of the vehicle, and deciding a state of the load based on a movement and the volume of the load.”. It is unclear if it the “state of the load” is based on a movement of the vehicle or a movement of the load. Therefore, this claim is deemed indefinite. Claims 2-20 and 23-24 are rejected the same because they depend upon claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A – cited in IDS), Aso (JP2008175717A– cited in IDS), and Wuestefeld et al. (US 20120200697 A1– cited in IDS) and Anderson et al. (US 20170351268 A1).

Regarding claim 1, Mori discloses a vehicle monitoring system (figs. 1-2, an operation management controller (management device) 40.) comprising: 
a loading platform of a vehicle ([0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.);
a circuit that performs obtaining a movement distance of a vehicle (figs. 2-3 illustrates a circuit; [0037] The travel distance calculation means 82 acquires the travel distance of the forklift 10 through communication with the travel cargo handling controller 30.); 
the circuit performs deciding a state of the load based on a volume of the load (figs. 2-3 illustrates a circuit; [0022] The lift cylinder 13 is provided with a load sensor 21 for indirectly measuring the weight of the load 1 by detecting the pressure in the cylinder. [0037] The load acquisition means 81 acquires the weight of the luggage 1 detected by the load sensor 21 during the cargo handling operation through communication with the traveling cargo handling controller 30. Therefore, based on the above citation, it is implied that the system can decide a state (e.g. presences of a load) based on the movement (e.g. the pressure/weight of the load applied to the load sensor). The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86. [0011] The present invention has been made in view of the above circumstances, and an object thereof is an industrial vehicle for cargo handling that performs not only traveling but also cargo handling work by paying attention to variations in work amount per fuel consumption. Another object of the present invention is to provide a cargo handling industry vehicle management system that accurately extracts driving operations that degrade efficiency and gives instructions for improvement. [0012] Statistical analysis means for performing statistical analysis, and variable extraction for extracting, from the plurality of operating variables, operating variables having a large influence on the total work amount per unit consumption based on the results of the statistical analysis Means and output means for outputting an instruction for improving the driving operation based on the result extracted by the variable extraction means.[0013] According to this configuration, by performing statistical analysis using the total work per unit consumption and operating variables, it is possible to extract and output the operating variables that are causing the deterioration of efficiency. Since the driver can improve the driving operation according to the issued instruction, the efficiency of the industrial vehicle for cargo handling can be improved. Furthermore, according to MPEP 2114, "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.). 
However, Mori does not expressly disclose a first camera; the circuit calculates a volume of the load based on the image captured by the first camera; and a state of the load based on a movement.
Aso, from a similar of endeavor, teaches a first camera ([0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011] the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. Fig. 6 and [0052], [0073], [0076]-[0078] and [0084] The output device 62 outputs an instruction for improving the efficiency based on the result extracted by the variable extracting means 79.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first camera as taught by Aso in the system taught by Mori in order to obtain an image around a vehicle (as suggested in [0001] and [0007], [0010], and [0011] of Aso).
However, Mori in view of Aso does not expressly disclose the circuit calculates a volume of the load based on the image captured by the first camera; and a state of the load based on a movement. Although, Mori [0037] teaches a load acquisition means 81 for determining the weight of the load on the fork 11.
Wuestefeld, from a similar field of endeavor, teaches a first imaging device that captures an image of a load mounted on the loading platform ([0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin.); and a volume calculator that calculates a volume of the load based on the image captured by the first imaging device ([0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively determine the volume of a load as taught by Wuestefeld in the system taught by Mori in view of Aso in order to measure the quantity of a load (as suggested in [0017]-[0018] of Wuestefeld).
However, Mori in view of Aso and Wuestefeld does not expressly disclose a state of the load based on a movement. Although, based on [0022] and [0037] of Mori, it is implied that the system can decide a state (e.g. presences of a load) based on the movement (e.g. the pressure/weight of the load applied to the load sensor).
Furthermore, Anderson, from a similar field of endeavor, teaches a state of the load based on a movement ([0041] Cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212. [0045] Alternatively, assume that cargo vehicle state sensor 220 is an accelerometer, which detects changes in motion/acceleration to the cargo vehicle 202 when stopping, starting, moving laterally, etc. If cargo vehicle 202 experiences a sudden large change in acceleration (from stopping, starting, changing lanes, swerving, etc.), then the cargo vehicle 202 will be subjected to excessive levels of movement, including lateral movement. Such excessive levels of movement may ultimately result in box 208 falling against box 206 and/or box 210 falling down, as detected by the cargo bay camera 216 and/or a vibration sensor within cargo vehicle state sensor 220. [0046] Alternatively, assume that cargo vehicle state sensor 220 is a microphone (sound sensor). If a roadway upon which the cargo vehicle 202 is traveling is in poor condition (e.g., has lots of potholes, is an uneven/unimproved roadway, etc.), then the cargo vehicle 202 will be subjected to excessive noise levels, as detected by the microphone that is the cargo vehicle state sensor 220. Similarly, the microphone that is part of the cargo vehicle state sensor 220 will detect the noise created when box 208 and/or 210 fall over. [0050] The information that is collected about the state of the cargo within the cargo container 212 (e.g., from cargo state sensor 214 and/or cargo bay camera 216) and the state of the cargo vehicle 202 (e.g., from cargo vehicle state sensor 220) is collected and evaluated by cargo controller 204, in order determine the state of the cargo within cargo container 212 and/or the state of the cargo vehicle 202. That is, based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen. Similarly, the cargo vehicle state sensor 220 is able to determine the operational state of the cargo vehicle 202 (e.g., sudden stopping, fast starts, swerving, tire condition, etc.) and/or the environmental state of the cargo vehicle 202 (e.g., road vibration, weather) around the cargo vehicle 202 based on readings from cargo vehicle state sensor 220.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to a state of the load based on a movement as suggested by Anderson in the system taught by Mori in view of Aso and Wuestefeld in order to detect when a load has fallen (as suggested in [0041] and [0045] of Anderson).

Regarding claim 3, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring device according to claim 1, wherein the first camera detects a distance from the first imaging device to the load, and the circuit calculates the volume of the load based on the detected distance (Wuestefeld [0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. The cameras literally "see" how much material there is. When two cameras (e.g. 205, 210) are used, stereo images may be used to estimate surface contours such as those represented by dotted line 220. Alternatively, laser scanners or 3D video systems may also be used to estimate surface contours. The shape and position of the surface contours, combined with knowledge of the size and shape of the bin, lead directly to a volume estimate for material in the bin.). 

Regarding claim 6, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring device system according to claim 1, wherein the vehicle monitoring device system emits an alarm when a product of a speed of the vehicle and the volume of the load has exceeded a first threshold (Mori [0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86. [0011] The present invention has been made in view of the above circumstances, and an object thereof is an industrial vehicle for cargo handling that performs not only traveling but also cargo handling work by paying attention to variations in work amount per fuel consumption. Another object of the present invention is to provide a cargo handling industry vehicle management system that accurately extracts driving operations that degrade efficiency and gives instructions (i.e. “alarm”) for improvement. [0012] Statistical analysis means for performing statistical analysis, and variable extraction for extracting, from the plurality of operating variables, operating variables having a large influence on the total work amount per unit consumption based on the results of the statistical analysis Means and output means for outputting an instruction for improving the driving operation based on the result extracted by the variable extraction means.[0013] According to this configuration, by performing statistical analysis using the total work per unit consumption and operating variables, it is possible to extract and output the operating variables that are causing the deterioration of efficiency. Since the driver can improve the driving operation according to the issued instruction, the efficiency of the industrial vehicle for cargo handling can be improved. Fig. 6 and [0052], [0073], [0076]-[0078] and [0084] The output device 62 outputs an instruction for improving the efficiency based on the result extracted by the variable extracting means 79.).

Regarding claim 7, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring device system according to claim 19, wherein the work calculator circuit applies a greater weight to a movement in a vertical direction with respect to a ground than a movement in a horizontal direction with respect to the ground, to calculate the work of the vehicle (Mori [0038] The ascending height acquisition means 85 calculates and acquires the cargo handling elevation height of the load 1 from the time during which the cargo handling ascent operation is performed. The cargo handling increased work calculation means 86 calculates the cargo handling increased work applied to the luggage 1 based on the weight of the cargo acquired by the load acquisition means 81 and the cargo lifting height acquired by the lift height acquisition means 85. And get. Further, the consumption amount acquisition means 88 acquires the remaining amount of fuel through communication with the traveling cargo handling control controller 30, and acquires the fuel consumption amount by calculation based on the remaining amount and the initial fuel amount. The unit consumption work calculating means 89 calculates the total work amount and the total work amount per unit consumption amount of the fuel, as will be described later. Also see [0076].).

Regarding claim 8, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 20, further camera: a second camera that is provided in the vehicle to capture an image of a rear direction of the vehicle, the rear direction being reverse to a traveling direction of the vehicle (Aso [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011]  the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ), 
wherein the circuit: extracts a feature point of the image captured by the second imaging device; and calculates the position of the vehicle based on the feature point of the image (Wuestefeld [0034] In response to this, the movement amount calculation unit 18 obtains the movement amount of the vehicle from the ground projection images 210F, 201B, 210R, and 210L of each imaging range based on the change of the two images (S13 to S15). [0035] Specifically, the movement amount calculation unit 18 first obtains a feature point in the first image captured first. The feature point is, for example, a center point (center of gravity) of a predetermined color area. Further, the position of the point corresponding to the feature point in the second image is obtained. Then, the movement amount (movement direction and movement distance) of the feature point is obtained. Note that a plurality of feature points may be set, and an average may be obtained for the movement direction and movement distance of each feature point. The movement amount calculation unit 18 obtains the movement direction of the vehicle by reversing the movement direction of the feature points.). 

Regarding claim 9, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 19, wherein the circuit multiplies the volume of the load by a density of the load to calculate a weight of the load, and calculates the work of the vehicle based on the movement and the weight of the load (Mori [0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86. Wuestefeld [0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. [0028] If a material in a bin is compressible, for example, weight may be a more useful measurement as the density of material at the bottom of the bin may be greater than that at the top of the bin. [0031] If the density of material to be carried in the truck is constant (e.g. truck always used to carry grain), then calibration experiments with a few known loads yield data that enables estimation of k.sub.2 and therefore the weight of future loads. It is well known to a person ordinary skill in the art that in order o calculate the weight of an object from the volume, the volume must be multiplied by the density of the object.). 

Regarding claim 11, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle comprising the vehicle monitoring system according to claim 1; and the loading platform (Mori [0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.). 

Regarding claim 12, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle according to claim 11, further comprising an elevating mechanism that loads the load onto the loading platform and unloads the load from the loading platform (Mori [0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.). 

Regarding claim 13, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 1, further comprising: a server (Mori figs. 1-2; [0047] management computer 60). 

Regarding claim 14, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 13, wherein the server records a position where a volume of the load has suddenly decreased during a movement of the vehicle (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Regarding claim 15, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 13, wherein the server records a position where an acceleration of the vehicle has suddenly decreased (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Regarding claim 16, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 13, wherein the server records a position where a product of a speed of the vehicle and a volume of the load has exceeded a first threshold (Mori [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.). 

Regarding claim 17, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 13, wherein the server performs: recording a movement route of a movement without a change in a volume of the load; and when a movement distance of the movement route has exceeded a second threshold, searching for a movement route having a movement distance that is shorter than the movement distance that has exceeded the second threshold (Mori [0045] The storage means 87 is mainly constituted by the RAM 43. The storage means 87 stores the weight of the load 1 acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, the vehicle speed acquired by the vehicle speed acquisition means 83, and the travel work calculated by the travel work calculation means 84. [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.).

Regarding claim 18, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 13, wherein the server records a range where a volume of the load has kept fluctuating over a movement distance that has exceeded a third threshold during a movement of the vehicle (Mori [0045] The storage means 87 is mainly constituted by the RAM 43. The storage means 87 stores the weight of the load 1 acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, the vehicle speed acquired by the vehicle speed acquisition means 83, and the travel work calculated by the travel work calculation means 84. [0047] Various types of information stored in the storage unit 87 are transmitted to the management computer 60 via the wireless communication device 26 as needed.).

Regarding claim 19, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 1, wherein the circuit calculates a work of the vehicle based on the movement and the volume of the load (Mori [0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86.).

Regarding claim 20, Mori in view of Aso, Wuestefeld and Anderson discloses vehicle monitoring system according to claim 1, wherein the circuit calculates a position of the vehicle (Aso [0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0009] FIG. 1 is a schematic configuration diagram of a current position calculation apparatus 1 to which an embodiment of the present invention is applied. The current position calculation device 1 may have a navigation function and may be called a navigation device. As illustrated, the current position calculation device 1 mounted on a vehicle includes a control device 10, a camera 20, an input device 30, a display device 40, an audio output device 50, and a vehicle state detection device 60.).

Regarding claim 24, Mori in view of Aso and Wuestefeld discloses the vehicle monitoring system according to claim 1, but does not expressly disclose wherein the state of the load includes a fall of at least a part of the load from the loading platform (Anderson [0041] Cargo state sensor 214 is a hardware sensor that is able to detect the positioning and/or any movement of the cargo within the cargo container 212. [0045] Alternatively, assume that cargo vehicle state sensor 220 is an accelerometer, which detects changes in motion/acceleration to the cargo vehicle 202 when stopping, starting, moving laterally, etc. If cargo vehicle 202 experiences a sudden large change in acceleration (from stopping, starting, changing lanes, swerving, etc.), then the cargo vehicle 202 will be subjected to excessive levels of movement, including lateral movement. Such excessive levels of movement may ultimately result in box 208 falling against box 206 and/or box 210 falling down, as detected by the cargo bay camera 216 and/or a vibration sensor within cargo vehicle state sensor 220. [0046] Alternatively, assume that cargo vehicle state sensor 220 is a microphone (sound sensor). If a roadway upon which the cargo vehicle 202 is traveling is in poor condition (e.g., has lots of potholes, is an uneven/unimproved roadway, etc.), then the cargo vehicle 202 will be subjected to excessive noise levels, as detected by the microphone that is the cargo vehicle state sensor 220. Similarly, the microphone that is part of the cargo vehicle state sensor 220 will detect the noise created when box 208 and/or 210 fall over. [0050] The information that is collected about the state of the cargo within the cargo container 212 (e.g., from cargo state sensor 214 and/or cargo bay camera 216) and the state of the cargo vehicle 202 (e.g., from cargo vehicle state sensor 220) is collected and evaluated by cargo controller 204, in order determine the state of the cargo within cargo container 212 and/or the state of the cargo vehicle 202. That is, based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen. Similarly, the cargo vehicle state sensor 220 is able to determine the operational state of the cargo vehicle 202 (e.g., sudden stopping, fast starts, swerving, tire condition, etc.) and/or the environmental state of the cargo vehicle 202 (e.g., road vibration, weather) around the cargo vehicle 202 based on readings from cargo vehicle state sensor 220.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), Wuestefeld et al. (US 20120200697 A1) and Anderson et al. (US 20170351268 A1) as applied to claim 1 above, further in view of Kenji (JP2013035399A– cited in IDS).

Regarding claim 4, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 1, but does not expressly disclose wherein the vehicle monitoring system emits an alarm when the volume of the load has suddenly decreased during a movement of the vehicle. 
Kenji, from a similar of endeavor, teaches the vehicle monitoring system emits an alarm when the volume of the load has suddenly decreased during a movement of the vehicle ([0013] Although only one camera 13 is shown, a vehicle such as a large trailer having a large luggage compartment 11 is equipped with a plurality of cameras. [0014] and [0029] Reference numeral 17 denotes a sensor that detects the behavior of the luggage compartment 11. The information detected by the sensor 17 is supplied to a condition analysis unit 18 provided in the control circuit 16 to analyze the condition of the loading space 11 and temporarily stored in the memory 21. In the situation analysis unit 18, when the sensor 17 detects that the predetermined value is exceeded, the alarm generation unit 19 notifies that the predetermined value is exceeded. The alarm generation unit 19 of the alarm generation unit 19 issues a warning by displaying a message on the monitor 15, warning by sound from the speaker 191, or blinking the LED 192. [0016] As a sensor 17 as means for detecting the behavior of the cargo compartment 11, a vehicle speed sensor for detecting whether or not it is faster than a previously stored vehicle speed condition. [0017] The image of the loading space 11 temporarily stored in the memory 21 is an image of a control for detecting a load collapse from the load 41 before the load collapse shown in FIG. 4 to the load 42 after the load collapse. [0018]-[0021] Here, the situation analysis unit 18 will be described in more detail. The condition analysis unit 18 to which the output of the sensor 17 for detecting the condition of the luggage compartment 11 is supplied includes a luggage compartment change analysis unit 181, a traveling condition analysis unit 182, and a load collapse determination unit 183.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to emit an alarm when the volume of the load has suddenly decreased during a movement of the vehicle as taught by Kenji in the system taught by Mori in view of Aso, Wuestefeld and Anderson in order to notify a driver when there is a possibility of a cargo collapse or when the cargo collapses (as suggested in [0007] of Kenji).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), Wuestefeld et al. (US 20120200697 A1) and Anderson et al. (US 20170351268 A1) as applied to claim 1 above, further in view of Takeshi et al. (JP2008056436A– cited in IDS)

Regarding claim 5, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 1, but does not expressly disclose wherein the vehicle monitoring system emits an alarm when an acceleration of the vehicle has suddenly decreased. 
Takeshi, from a similar field of endeavor, teaches a vehicle monitoring device emits an alarm when an acceleration of the vehicle has suddenly decreased ([0077] Moreover, according to the management apparatus 30, the operation amount of at least one of the turning operation, the accelerating operation, the decelerating operation, and the collision operation can be recognized as a level value. Thereby, it is possible to more accurately grasp and manage how the forklift 1 is operated. In addition, the case where the level value corresponding to the turning operation exceeds a predetermined level value can be managed as the sudden turning operation. Further, the sudden acceleration operation, the sudden deceleration operation, and the collision operation can be similarly managed. [0078] In addition, since the management device 30 is provided with the display unit 53, the driver of the forklift 1 can easily grasp his / her driving status by checking the level value displayed on the display unit 53. Can do. Further, since the threshold value determination unit 49 and the notification unit 52 are provided in the management device 30, when the forklift 1 is operated with a level value equal to or higher than a predetermined threshold value, the driver of the forklift 1 is notified. On the other hand, this is notified as an alarm. For this reason, the driver can quickly know that he / she is driving at a level value equal to or greater than a predetermined threshold value, thereby changing his / her driving operation immediately so that no alarm is issued. Also see [0032]-[0052].).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to emits an alarm when an acceleration of the vehicle has suddenly decreased as taught by Takeshi in the system taught by Mori in view of Aso, Wuestefeld and Anderson in order alert the driver of the driving status (as suggested in [0078] of Takeshi).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), and Wuestefeld et al. (US 20120200697 A1).

Regarding claim 21, Mori discloses a vehicle monitoring system comprising: 
a load mounted on a loading platform ([0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.): and 
a circuit that calculates a volume of the load ([0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86. Furthermore, according to MPEP 2114, "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.).
However, Mori does not expressly disclose a camera that captures an image; and a circuit that calculates a volume of the load based on the image capture by the camera, wherein the circuit performs: extracting a partial image indicating the load based on a difference between a reference image and the image of the load mounted on the loading platform, the reference image being captured by the camera when the load is not mounted on the loading platform; and calculating the volume of the load based on a ratio at which the partial image occupies a screen.
Aso, from a similar of endeavor, teaches a camera ([0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011]  the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a camera as taught by Aso in the system taught by Mori in order to obtain an image around a vehicle (as suggested in [0001] and [0007], [0010], and [0011] of Aso).
However, Mori in view of Aso does not expressly disclose a circuit that calculates a volume of the load based on the image capture by the camera, wherein the circuit performs: extracting a partial image indicating the load based on a difference between a reference image and the image of the load mounted on the loading platform, the reference image being captured by the camera when the load is not mounted on the loading platform; and calculating the volume of the load based on a ratio at which the partial image occupies a screen (Note: claim interpretation, “a ratio at which the partial image occupies a screen” is interpreted as “a size of the partial image” as taught in [0112] of the as-filed specification.).
Wuestefeld, from similar field of endeavor, teaches a circuit that calculates a volume of the load based on the image capture by the camera, wherein the circuit performs: extracting a partial image indicating the load based on a difference between a reference image and the image of the load mounted on the loading platform, the reference image being captured by the camera when the load is not mounted on the loading platform; and calculating the volume of the load based on a ratio at which the partial image occupies a screen ([0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin. [0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. Furthermore, according to MPEP 2114, "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a circuit that calculates a volume of the load based on the image capture by the camera, wherein the circuit performs extracting a partial image indicating the load based on a difference between a reference image and the image of the load mounted on the loading platform, the reference image being captured by the camera when the load is not mounted on the loading platform, and calculating the volume of the load based on a ratio at which the partial image occupies a screen as suggested by Wuestefeld in the system taught by Mori in view of Aso in order to measure the quantity of a load (as suggested in [0017]-[0018] of Wuestefeld).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), Wuestefeld et al. (US 20120200697 A1), and Fields et al. (US 9870649 B1).

Regarding claim 22, Mori discloses a vehicle monitoring system comprising: 
a load mounted on a loading platform ([0021] As shown in FIG. 1, the forklift 10 of the present embodiment is configured as an engine-type forklift that travels using the output of the engine 20 as a driving force, and the forklift 10 has a front wheel 5 and a rear wheel 6 attached thereto. Yes. In addition, a mast 12 is supported at the front portion of the forklift 10 so as to be movable up and down, and a fork 11 for holding the luggage 1 is fixed to the mast 12.): and 
a circuit that calculates a volume of the load ([0037] The travel work amount calculation means 84 is a travel applied to the load 1 based on the weight of the load acquired by the load acquisition means 81, the travel distance acquired by the travel distance calculation means 82, and the vehicle speed acquired by the vehicle speed acquisition means 83. Calculate and obtain the workload. [0045] load lifting work volume calculated by the load lift work calculation means 86.), wherein the circuit performs emitting an alarm when a product of a speed of the vehicle and the volume of the load has exceeded a first threshold ([0011] The present invention has been made in view of the above circumstances, and an object thereof is an industrial vehicle for cargo handling that performs not only traveling but also cargo handling work by paying attention to variations in work amount per fuel consumption. Another object of the present invention is to provide a cargo handling industry vehicle management system that accurately extracts driving operations that degrade efficiency and gives instructions (i.e. “alarm”) for improvement. [0012] Statistical analysis means for performing statistical analysis, and variable extraction for extracting, from the plurality of operating variables, operating variables having a large influence on the total work amount per unit consumption based on the results of the statistical analysis Means and output means for outputting an instruction for improving the driving operation based on the result extracted by the variable extraction means.[0013] According to this configuration, by performing statistical analysis using the total work per unit consumption and operating variables, it is possible to extract and output the operating variables that are causing the deterioration of efficiency. Since the driver can improve the driving operation according to the issued instruction, the efficiency of the industrial vehicle for cargo handling can be improved. Fig. 6 and [0052], [0073], [0076]-[0078] and [0084] The output device 62 outputs an instruction for improving the efficiency based on the result extracted by the variable extracting means 79. Furthermore, according to MPEP 2114, "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.).
However, Mori does not expressly disclose a camera that captures an image; and a circuit that calculates a volume of the load based on the image capture by the camera.
Aso, from a similar of endeavor, teaches a camera ([0007] For example, the present invention is an apparatus for calculating a current position of a vehicle, and is a captured image acquisition unit that acquires images in the vicinity of the vehicle captured by a plurality of cameras mounted on the vehicle, and the plurality of cameras. For each image, a first movement amount calculation unit that obtains the movement amount of the vehicle and an image captured by the plurality of cameras obtained by the first movement amount calculation unit based on a change in the image. For each vehicle movement amount obtained, the weighting factor setting means for setting a weighting factor and the vehicle movement amount obtained from the images captured by the plurality of cameras obtained by the first movement amount calculation means. [0010] The camera 20 is an imaging device for obtaining an image around (near) the vehicle. [0011]  the camera 20 includes 20B rear of the vehicle 500. camera 20B slightly downward, and images the ground surface in the rear of the vehicle. ).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a camera as taught by Aso in the system taught by Mori in order to obtain an image around a vehicle (as suggested in [0001] and [0007], [0010], and [0011] of Aso).
However, Mori in view of Aso does not expressly disclose a circuit that calculates a volume of the load based on the image capture by the camera.
Wuestefeld, from similar field of endeavor, teaches a circuit that calculates a volume of the load based on the image capture by the camera ([0018] FIGS. 2A, 2B, 2C and 2D illustrate video and optical systems for measuring the quantity of dry agricultural material in a bin. In FIG. 2A video camera 205 and optional video camera 210 are mounted such that they view the inside of a storage bin 215. Either video camera may be mounted inside or outside the bin. Bin 215 may be the storage compartment of a truck or a fixed silo, as examples. Dotted lines, such as dotted line 220, indicate the shape of the surface of material in the bin. [0017] Measurement of the volume of material in a truck or bin is important during collection, storage and dispersal operations. Conventional weight measurements of a truck are too noisy when the truck is moving; the truck must stop to get an accurate reading of the weight of the remaining material. In many cases measuring the volume of material is an acceptable substitute for measuring weight. [0019] The video system of FIG. 2A uses video images to estimate the volume of material in the bin. Furthermore, according to MPEP 2114, "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a circuit that calculates a volume of the load based on the image capture by the camera as suggested by Wuestefeld in the system taught by Mori in view of Aso in order to measure the quantity of a load (as suggested in [0017]-[0018] of Wuestefeld).
However, Mori in view of Aso and Wuestefeld does not expressly disclose emitting an alarm reporting a risk at a time of occurrence of an accident
Fields, from a similar field of endeavor, teaches emitting an alarm reporting a risk at a time of occurrence of an accident (col 2 ln 55-62 The notification may also include an alert indicating the related driving event. The notification may be transmitted to the interested party while vehicle operation by the vehicle operator is ongoing. The alert may further indicate an urgency level associated with the driving event based upon a risk of the occurrence of a vehicle accident associated with improper usage of the vehicle.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to emit an alarm reporting a risk at a time of occurrence of an accident as suggested by Fields in the system taught by Mori in view of Aso and Wuestefeld in order to indicate an urgency level associated with the driving event based upon a risk of the occurrence of a vehicle accident (as suggested in col 2 ln 55-62 of Fields).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP2009256081A), Aso (JP2008175717A), Wuestefeld et al. (US 20120200697 A1) and Anderson et al. (US 20170351268 A1) as applied to claim 1 above, further in view of Fields et al. (US 9870649 B1).

Regarding claim 23, Mori in view of Aso, Wuestefeld and Anderson discloses the vehicle monitoring system according to claim 1, but does not expressly disclose wherein the state of the load includes a risky section of occurrence of an accident.
Fields, from a similar field of endeavor, teaches a risky section of occurrence of an accident (col 2 ln 55-col 3 ln 7 The notification may also include an alert indicating the related driving event. The notification may be transmitted to the interested party while vehicle operation by the vehicle operator is ongoing. The alert may further indicate an urgency level associated with the driving event based upon a risk of the occurrence of a vehicle accident associated with improper usage of the vehicle. In other aspects, telematics data and/or geographic location data may be collected, monitored, measured, and/or generated by one or more computing devices associated with a vehicle. The telematics data may include various metrics that indicate the direction, speed, acceleration, braking, cornering, and/or motion of the vehicle in which the data is associated.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a risky section of occurrence of an accident as suggested by Fields in the system taught by Mori in view of Aso, Wuestefeld and Anderson in order to indicate an urgency level associated with the driving event based upon a risk of the occurrence of a vehicle accident (as suggested in col 2 ln 55-62 of Fields).



Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to new objections, new 35 U.S.C. 112(a)/112(b) rejections and new combination of references including new references and citations being used in the current rejection.  

Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684